Citation Nr: 0122258	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-23-945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for acromioclavicular 
separation of the right shoulder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.  In that decision the RO reassigned the 10 
percent disability rating for the veteran's acromioclavicular 
separation of the right shoulder.  


REMAND

The veteran's acromioclavicular joint separation of the right 
shoulder was initially rated as 10 percent disabling, 
effective June 16, 1981; however, as a result of his failure 
to appear for a review examination, payments were 
discontinued in 1983.  His present 10 percent rating was 
reinstated effective, August 11, 1998.

The veteran was afforded a VA general examination in August 
1998.  In the examination, the examiner did not provide an 
adequate opinion as to consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The examiner also did not 
consider weakened movement, excess fatigability and 
incoordination. 38 C.F.R. § 4.45 (2000).  The RO requested a 
clarifying statement assessing these factors.  The examiner 
responded by repeating the veteran's complaints of pain but 
did not indicate whether there was additional functional loss 
due to pain and did not provide an opinion as to weakened 
movement, excess fatigability and incoordination.  Moreover, 
the veteran's service-connected disability arises from 
acromioclavicular separation, and in his substantive appeal, 
he reported that his shoulder pops frequently and that he has 
loose movement.  The 1998 VA examination does not address 
symptomatology such as stability of the shoulder, and there 
has been no medical opinion as to whether his complaints of 
popping and looseness are supported by underlying pathology.  

The Board notes that the RO attempted to have the veteran 
examined again but he failed to report for examinations 
scheduled in January 2000.  It appears that notice of the 
examinations was sent to the address he had provided.  
However, because the previous examination and addendum failed 
to provide sufficient information to properly adjudicate the 
claim, the Board believes that he should be afforded one last 
opportunity to report for examination.  He is advised that 
under 38 C.F.R. § 3.655 his failure to report for a VA 
examination may result in the denial of his claim.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment that is not 
evidenced by the record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the severity of the current 
service-connected right shoulder 
acromioclavicular separation.  The 
examination should be done by an examiner 
other than the examiner who conducted the 
August 1998 examination, if feasible.  
The claims folder and a copy of this 
remand should be made available to the 
physician for review in conjunction with 
the examination, and the examiner should 
acknowledge the receipt and review of 
both the remand and the claims folder in 
any examination report generated as a 
result of this remand.  The examiner 
should also record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically loose 
shoulder movement, instability, 
dislocation, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.

The veteran is again put on notice that 
failure to report for a scheduled 
examination may lead to the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and implementing 
regulations (Duty to Assist, 66 Fed. Reg. 
45620 et seq. (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
is completed.  

4.  After the development requested above 
have been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim. 

5.  A supplemental statement of the case 
should be furnished to the veteran and he 
should be given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



